                UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARLENE GOLDEN, et al.,            :     Civil No. 3:18-CV-02425
                                  :
                 Plaintiffs,      :
                                  :
     v.                           :     (Magistrate Judge Saporito)
                                  :
BRETHREN MUTUAL                   :
INSURANCE COMPANY,                :
                                  :
                 Defendant.       :


                           MEMORANDUM

     This matter is before the court on the defendant’s motion for a

protective order. (Doc. 15). The defendant seeks to preclude the plaintiffs

from using a February 28, 2018 email exchange between a representative

of the defendant and plaintiffs’ counsel and the information contained

within it. The motion asks the court to award defendant counsel fees for

preparing and filing its motion and brief. For the reasons set forth

herein, we will grant the motion in part and deny it in part.

I.   Statement of Facts

     This case arises out of an automobile accident which occurred on

December 21, 2016.     The plaintiffs are making claims for breach of

contract pursuant to the underinsured motorist benefits coverage in the
policy of insurance issued by the defendant, and statutory bad faith

under 42 Pa. Cons. Stat. Ann. § 8371. (Doc. 1). The motion alleges that

before the filing of the complaint, the plaintiffs and their counsel were in

contact with Valerie Everline, the defendant’s claims adjuster, who has

decision-making authority on behalf of the defendant. (Doc. 15 ¶¶ 2,3).

     Counsel for the plaintiffs sent a settlement demand letter to the

defendant on October 10, 2017. (Id. ¶ 4). In response to the demand

letter, on November 17, 2017, defense counsel sent a letter of

representation to plaintiffs’ counsel.       (Id. ¶ 5).     The letter of

representation indicates that following the receipt of the demand letter,

Ms. Everline responded to plaintiffs’ counsel in writing and again by voice

message1 and emails of November 10, 2016, and November 16, 2016.

(Doc. 15-2).

     Thereafter, the motion alleges that on February 28, 2018, Ms.

Everline inadvertently sent an email to plaintiffs’ counsel rather than to

defense counsel, the purported intended recipient. (Doc. 15 ¶ 6). On June

6, 2019, we directed defense counsel to provide the court with the email




1The letter of representation does not specify the date of Ms. Everline’s
written response nor does it set forth the date of her voice message.
                                     2
exchange for an in camera review which we have conducted. After the

receipt of the alleged inadvertently sent email, the motion alleges that

plaintiffs’ counsel had a direct exchange of further communications in the

form of emails with Ms. Everline regarding the substance and merits of

the plaintiffs’ claims. (Id. ¶ 10). Without disclosing the specific details

of the exchanges, the motion avers in conclusory form that “plaintiffs’

counsel elicited information from Ms. Everline that is prejudicial to the

defendant, proprietary in nature, and protected by the attorney-client

privilege.” (Id. ¶ 11). The defendant maintains that its counsel was not

present during these communications, he was not copied on any of them,

he did not give permission to plaintiffs’ counsel to engage in a direct

communication with Ms. Everline, and he was not informed by plaintiffs’

counsel of her direct communications with Ms. Everline. (Id. ¶¶12-14).

The email can also be interpreted as being sent to defense counsel and

asking rhetorically whether “you (in general) have a burden to prove your

(in general) damages.” Nevertheless, whether Ms. Everline’s email was

intentionally or inadvertently sent to plaintiffs’ counsel is not dispositive

of the issues before us.

     It is undisputed that on February 28, 2018, plaintiffs’ counsel knew


                                     3
that the defendant was represented by counsel. 2 Other than responding

to Ms. Everline that “I am guessing this email was for Josh,” the more

prudent action would have been to end the communication at that

statement and forward Ms. Everline’s email to defendant’s counsel.

     The parties dispute whether there was anything confidential in the

email exchange. For the most part, the statements made were generally

expressions of the parties’ respective positions on damages. In addition,

Ms. Everline also asked for certain records for her continued review of

the claim.

     On March 2, 2018, two days after the alleged inadvertent email was

sent, defense counsel corresponded with plaintiffs’ counsel and notified

her that the February 28, 2018 email from the defendant was

“inadvertently sent” to her. (Doc. 15-3). Further, in the letter, defense

counsel asserted that plaintiffs’ counsel “correctly noted” in her response

to the email that the defendant’s email “was privileged and not intended


2 Our in camera review of the email exchange determined that on
February 28, 2018, at 10:29 a.m. (before the subject exchange) plaintiffs’
counsel emailed defense counsel. We were not provided with the contents
of that email and we note that defense counsel crossed-out the
transmission data including “From,” “Sent,” “To,” “Cc,” and “Subject.”
Nevertheless, we have been able to determine those entries despite the
cross-outs.
                                   4
for” her. (Id.). We have made an in camera review of the subject email

exchange and we have determined that it is unclear whether the email of

February 28, 2018, sent by Ms. Everline to plaintiffs’ counsel was, in fact,

inadvertent as the defendant maintains. There is no doubt that Ms.

Everline sent the email to plaintiffs’ counsel at 12:50 p.m. on that date

and that plaintiffs’ counsel was the recipient of it. The email begins with

the words “Thanks Josh,” but Ms. Everline states that “I still believe you

have a burden to prove your damages.” It is beyond dispute that the

defendant would not be expected to prove damages. The email concludes

with an inquiry if “we have those records” relating to “Cullen’s”

treatment. Defense counsel was not listed as a recipient of the email nor

was he listed as receiving a copy (“cc”) of it.

      A review of the email response by plaintiffs’ counsel at 3:11 p.m. on

the same date begins with the statement “I am guessing this email was

for Josh.” The email does not acknowledge that the email was “privileged

and not intended for [her]” as maintained by defense counsel.          The

remainder of the email describes Cullen’s emotional injuries and reasons

why    presumptive medications are not beneficial for him.         Finally,

plaintiffs’ counsel concludes the email communication by informing Ms.


                                      5
Everline that plaintiffs’ counsel is ethically obligated to share Ms.

Everline’s email with her clients. Ms. Everline responded at 3:43 p.m. by

referencing her self-proclaimed thorough and prompt review of all

relevant records and her request for additional records for her review.

Ms. Everline never stated that her initial email was inadvertently sent

to plaintiffs’ counsel. The email from Ms. Everline to plaintiffs’ counsel

does not show that she copied defense counsel.

     In response to this email, plaintiffs’ counsel stated in an email at

4:03 p.m. that she previously provided Ms. Everline with Cullen’s records

and that she will provide her with Arlene’s records upon her receipt of

them. Ms. Everline promptly responded at 4:10 p.m. expressing her

dilemma in making Cullen whole without treatment despite his alleged

life-altering anxiety. No reference of an inadvertent email was made by

Ms. Everline nor does the email reflect that she copied defense counsel.

It appears that Ms. Everline shared the entirety of the foregoing email

exchange the following day with defense counsel which presumably

resulted in his letter of March 2, 2018, directed to plaintiffs’ counsel. We

find that the thrust of this email exchange centered around the

interpretation of the “tone” of the original email from Ms. Everline which


                                     6
resulted in a difference of opinion regarding it.

      We also find it significant that in his letter of March 2, 2018, to

plaintiffs’ counsel, defense counsel did not request that the alleged

inadvertent email be destroyed and not used or disseminated to anyone

in connection with the case. Rather, it was not until approximately one

year later on February 19, 2019, when defense counsel corresponded with

plaintiffs’ counsel requesting confirmation that she “immediately destroy

any and all versions, copies, or other stored facsimiles of this email,” and

that it not be “disseminated to any of your witnesses, experts, or any

other third parties.” (Doc. 15-4).

II.   Discussion

      We now address whether the facts show that plaintiff’s counsel

violated Rule 4.2 of the Pennsylvania Rules of Professional Conduct as

suggested by the defendant. Rule 4.2, which has been adopted by this

court under Local Rule 83.23.2, is set out as follows:

           In representing a client, a lawyer shall not
           communicate about the subject of the
           representation with a person the lawyer knows to
           be represented by another lawyer in the matter,
           unless the lawyer has the consent of the other
           lawyer or is authorized to do so by law or a court
           order.


                                     7
Pa. R. Prof’l Conduct 4.2. 3 The rule “applies to communications with any

person who is represented by counsel concerning the matter to which the

communication relates.” Id. cmt. 2. Further, the Rule applies “even

though    the   represented    person    initiates   or   consents   to   the

communication.” Id. cmt. 3. Once the lawyer learns that the person is

one with whom communication is not permitted, the lawyer must

immediately terminate the communication. Id.

     Although we do not look lightly upon the conduct of plaintiffs’

counsel, on the basis of the record before us, there is insufficient evidence

to conclude that a violation of the rule occurred. Moreover, the content

of the email exchange does not convince us that plaintiffs’ counsel

intentionally sought to create an unfair advantage. Also, we find that

the conduct of plaintiffs’ counsel does not raise a substantial question as

to her honesty, trustworthiness, or fitness as a lawyer in other respects.

In addition, it is evident that defense counsel was not overly troubled by

the exchange in that he waited almost one year from its occurrence to


3 Local Rule 83.23.2 provides, in relevant part, that the Middle District
of Pennsylvania has adopted: “(1) the Rules of Professional Conduct
adopted by the Supreme Court of Pennsylvania . . . ; (2) the Code of
Professional Conduct enacted in the Middle District of Pennsylvania’s
Civil Justice Reform Act Plan.” L.R. 83.23.2.
                                    8
request that plaintiffs’ counsel refrain from disseminating it to anyone,

including plaintiffs’ expert witness. Nevertheless, we are satisfied that

the circumstances warrant some remedial measure as it would be

inequitable to permit the plaintiffs to utilize information obtained from

an arguably improper manner. Therefore, we will preclude the plaintiffs

from introducing any information obtained through the subject email

exchange involving Ms. Everline where her statements could bind the

defendant. We conclude that this is an appropriate remedial measure

based upon the record before us.

     The court will deny the defendant's request for fees and costs

associated with this motion. Federal courts have awarded such fees for

violations of Rule 4.2. See Penda Corp. v. STK, LLC, No. Civ. A. 03-5578

2004 WL 1628907 *7 (E.D. Pa. July 16, 2004); see also Faison v. Thornton,

863 F. Supp. 1204, 1218 (D. Nev. 1993). The cases awarding fees,

however, involve egregious, willful, or bad-faith violations of the rule.

See, e.g., Hill v. St. Louis Univ., 123 F.3d 1114, 1117 (8th Cir. 1997)

(plaintiffs’ counsel interviewed and obtained an affidavit from a

chairperson of the defendant University despite having been warned in

writing by opposing counsel that such contact would violate Rule 4.2).


                                   9
Here, plaintiffs’ counsel responded twice in the same day to Ms.

Everline’s emails and at no other time. The communications were very

limited in scope and do not rise to the level of egregiousness warranting

the imposition of counsel fees.

     An appropriate order follows.



                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  United States Magistrate Judge
Dated: July 17, 2019




                                     10
